Citation Nr: 0713205	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-11 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from January 1965 to 
March 1986.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), that denied service connection for a low back disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he developed a chronic low back 
disorder in military service.  He asserts that he began 
having low back muscle spasms while serving aboard ship.  He 
claims that low back pain has persisted during the years 
since he left service.  

Service medical records disclose that the veteran presented 
at a clinic on March 22, 1979, complaining of low back pain.  
Physical examination revealed muscle spasm.  Treatment 
measures included bed rest, heat and Parafon Forte.  On March 
26, 1979, he reported feeling much better, and the assessment 
was that the problem had resolved.  

In late November 1979, the veteran again complained of low 
back pain.  Treatment consisted of bed reset, Valium and 
Talwin.  In early December 1979, he reported that the pain 
had decreased.  No muscle spasm was detected on physical 
examination, and the assessment was resolving chronic back 
pain.  

A January 1981 treatment note of a service department clinic 
indicates that the veteran had received corrective therapy 
for low back pain.  From an objective standpoint, range of 
motion and strength appeared functional.  

A physical examination was performed in January 1986, about 
three months before the veteran's separation from service.  
He then denied recurrent back pain.  The spine and 
musculoskeletal system were evaluated as normal.  

The veteran presented at a community health center in April 
1992, complaining of low back pain that had been present for 
several years.  He indicated a flare-up of low back pain 
after lifting a television set a few days before.  Lumbar 
muscle spasm was detected on physical examination.  The 
assessment was low back strain.  

In September 2001, diagnostic imaging of the veteran's 
lumbosacral spine was performed at a private MRI facility.  
The impressions included degenerative disc disease, spinal 
stenosis and disc herniation.  Subsequent private medical 
records indicate the veteran's treatment for low back pain 
and low back muscle spasm.  The veteran related that low back 
muscle spasm had been present since the 1970's.

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i). 

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that the types of evidence that indicate that a current 
disability may be associated with military service may 
include lay evidence of continuity of symptomatology, such as 
pain or other symptoms capable of lay observation.  The Court 
in McClendon observed that the third prong, which requires 
that the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with service, is 
a low threshold.  

In this case, there is medical evidence that the appellant 
currently has a low back disorder.  As well, there is 
evidence in service medical records that he had low back pain 
and lumbar muscle spasm.  In addition, the veteran stated 
that low back symptoms have persisted throughout the years 
since he left military service, thus providing evidence of 
continuity of symptomatology.  Finally, there is no medical 
opinion in the record as to a relationship, if any, between 
current low back disability and inservice low back symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The purpose of 
the examination is to obtain medical 
opinion about the nature and etiology of 
the veteran's low back disorder.  In 
providing medical opinion about the 
etiology of any identified disorders 
involving the low back, the examiner 
should respond to the following inquiries:

Is it at least as likely as not that any 
identified low back disorder had its onset 
in military service or is otherwise 
attributable to service?  Also, if it is 
determined that the veteran has arthritis 
of the lumbosacral spine, then is it at 
least as likely as not that arthritis was 
manifested to a compensable degree within 
the first postservice year?

A complete rationale should be provided 
for any opinion expressed.  The claims 
file and a copy of this remand must be 
made available for the examiner's review 
prior to the examination.

2.  Review the report of the VA 
examination to ensure it responds to the 
inquiries posed and provides the 
information requested.  If not, take 
corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



